MEMORANDUM OPINION
                                            No. 04-12-00580-CV

                                         Sandra Leticia GARCIA,
                                                Appellant

                                                       v.

                                          Carlos Felix GARCIA,
                                                 Appellee

                     From the County Court At Law No. 1, Webb County, Texas
                               Trial Court No. 2011CVG002254-C1
                         Honorable Alvino (Ben) Morales, Judge Presiding

PER CURIAM

Sitting:         Rebecca Simmons, Justice
                 Steven C. Hilbig, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: November 7, 2012

DISMISSED FOR WANT OF PROSECUTION

           Appellant was required to pay $175.00 and $10.00 fees when she filed her notice of

appeal. See TEX. R. APP. P. 5. 1 Appellant did not pay the required fees. Accordingly, the clerk

of this court notified appellant by letter dated September 11, 2012, that the notice of appeal was

conditionally filed and the filing fees were due no later than September 21, 2012.


1
  See also TEX. GOV’T CODE ANN. §§ 51.207(b)(1), 51.941(a) (West 2005); id. §§ 51.208, 51.0051 (West Supp.
2010); Texas Supreme Court Order Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of
Appeals and Before the Judicial Panel on Multidistrict Litigation, Misc. Docket No. 07–9138 (Tex. Aug. 28, 2007),
reprinted in TEX. R. APP. P. app. A § B.l.(a).
                                                                                     04-12-00580-CV


       On October 4, 2012, when the fees remained unpaid, this court ordered appellant to

provide written proof to this court not later than October 19, 2012, that either (1) the $175.00 and

$10.00 filing fees have been paid, or (2) the appellant is entitled to appeal without paying the

filing fees. See id. We warned appellant that if she failed to respond as ordered, the appeal

would be dismissed. See id. R. 5, 42.3; In re W.J.C., No. 04-05-00532-CV, 2005 WL 3477883,

at *1 (Tex. App.—San Antonio Dec. 21, 2005, no pet.) (mem. op.).

       To date, appellant has not filed any response with this court. Therefore, we dismiss this

appeal for want of prosecution. See id. R. 37.3(b), 42.3(c). Costs of this appeal are taxed against

appellant. See id. R. 43.4.

                                                  PER CURIAM




                                                -2-